Citation Nr: 0906232	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in August 2006.  A 
hearing transcript has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not engage in combat with the enemy, and 
there is no independently verifiable evidence to corroborate 
his report of in-service stressors upon which a diagnosis of 
post-traumatic stress disorder (PTSD) was conditionally 
based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in November 2002 and 
February 2003 correspondence of the information and evidence 
needed to substantiate and complete his claim of entitlement 
to service connection for PTSD, to include notice of what 
part of that evidence is to be provided by the Veteran, and 
notice of what part VA will attempt to obtain.  Subsequently 
issued correspondence, to include letters dated in June 2004 
and December 2006, further sought to assist the Veteran in 
the development of his claim.  The December 2006 letter 
provided him with notice of the type of evidence necessary to 
establish disability ratings and effective dates.  The claim 
was readjudicated in a November 2008 supplemental statement 
of the case.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate his 
claim, affording him a physical examination, attempting to 
verify alleged in-service stressors through the United States 
Armed Service Center for Research of Unit Records (USASCRUR), 
later called the United States Armed Services Center for Unit 
Records Research (CURR), now known as the Joints Services 
Records Research Center (JSRRC).  The Veteran was also 
provided the opportunity to give testimony before the 
undersigned in August 2006.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise.  
Regarding attempts to obtain possible pertinent medical 
records, the Board notes that a letter to the Veteran dated 
in December 2006, pursuant to the Board's November 2006 
remand, requested that he return a supplied VA Form 21-4142 
so that VA could seek to obtain additional private medical 
evidence from a Dr. Parks.  Some records are on file from Dr. 
Parks, though they do not concern treatment afforded the 
veteran for psychiatric-based problems.  In any event, the 
Veteran did not return the VA supplied VA Form 21-4142.  VA 
also asked the Veteran in December 2006 to have his wife 
submit an affidavit expressing symptoms, behavior, and 
treatment afforded him following his service separation as 
well as any history that he had related to her about his 
experiences while he was in the military.  No such 
correspondence has been received from the Veteran's wife.  
The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Additional development of 
the evidence also occurring following the Board's November 
2006 remand included additional treatment records being 
obtained from the VA Medical Center (VAMC) in Vineland, New 
Jersey.  These records, dated from 2002 to 2007, include some 
which note diagnoses of variously described psychiatric 
disorders.  For example, progress notes dated in July 2005, 
October 2006, and March 2007 include diagnoses of depression.  
They do not, however, go to relate the veteran's claimed PTSD 
to a verified in-service stressor.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the Board 
turns to the merits of the veteran's claim.

The Veteran contends that he developed PTSD as a result of 
inservice experiences.  

The Board notes that the Veteran's service treatment records 
are not available in this matter.  A March 2003 response from 
the National Personnel Records Center (NPRC) noted that these 
records were destroyed by fire.  An April 2007 attempt to 
obtain the Veteran's personnel file from NPRC was likewise 
unsuccessful.

In February 2004 the RO sought to have a claimed stressor 
verified with CURR.  The RO informed CURR that the Veteran 
had alleged that in 1953, while assigned to the K-13, 8th 
Fighter Bomber Wing in Suwon, South Korea a friend, Staff 
Sergeant Jimmy King, was killed.  It was added that the 
Veteran did not know if his friend was wounded by gun fire or 
by a land mine.  

The Veteran was afforded private psychological evaluations in 
February and March 2004.  During the evaluations, he reported 
that shortly after returning from service, he met his wife 
and they were married in August 1957.  His wife stated that 
he constantly talked about Korea and displayed emotions such 
as crying, banging his fists against a table, and tearing up 
his military pictures.  She also reported that he became very 
abusive and violent toward her and their children and would 
make threats with a gun.  PTSD was diagnosed.  


As noted as part of an April 2004 letter, the Clinic Director 
at the VA outpatient clinic in Vineland, New Jersey, 
described the veteran's primary traumatic incident as 
occurring in February 1954 during a search and rescue 
mission.  At that time, the veteran was part of a clean up 
detail in which he assisted in the recovery of bodies 
following a severe train accident.  He also recounted an 
incident in March 1954 whereby a helicopter with a rescue 
mission group was dispatched to a crash site.  The Veteran 
stated that typically he would have been on board the 
helicopter; however, he was out ranked.  Shortly, after the 
helicopter took off, the fuel tank exploded and the seven men 
on board were killed.  The Veteran allegedly witnessed the 
helicopter explode and experienced a tremendous amount of 
guilt thinking that he should have been on board.  He stated 
that these types of stressors were part of the daily trauma 
he experienced.  The supplied Axis I diagnoses were PTSD, 
chronic with delayed onset; and major depression, secondary.

USASCRUR responded to the February 2004 stressor verification 
request in December 2004.  It indicated that available U.S. 
Air Force casualty data concerning the death of "Jimmy/James 
King" in South Korea during 1953 to 1954 failed to verify 
the Veteran's claimed stressor.  CURR added that a person 
with the name "SSgt Jimmy King" was not shown to have been 
either injured, wounded, or killed.  

An additional attempt to verify the Veteran's claimed 
stressor was initiated by the Appeals Management Center (AMC) 
in February 2008.  The request, to the JSRRC, noted that the 
Veteran had reported as a stressor an event in which a 
helicopter was dispatched to a crash site.  Shortly after 
take off, the fuel tank exploded killing seven men who were 
onboard.  The Veteran reportedly witnessed the explosion, 
which he claimed happened on March 1, 1954.  He was unable to 
provide names of the crash victims.  

In March 2008 JSRRC responded.  JSRRC found that research of 
the 8th Fighter Bomber Wing historical report from January 
through June 1954 failed to document a March 1954 aircraft 
incident.  It did however confirm that during the cited 
period of time the occurrence of 10 major accidents, two of 
them fatal.  These fatal accidents were noted to have 
occurred in January and June 1954, both involving aircraft, 
not helicopters.  


Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki, 6 Vet. App. at 91, 98; 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).


In this case, the available military records are 
unfortunately insufficient to provide a finding that the 
Veteran actually engaged in combat.  Thus, his bare 
assertions of service stressors are not sufficient to 
establish that they occurred.  Rather, his stressors must be 
established by official service records or other 
independently verifiable evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and meet the criteria of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  Moreover, 
the diagnosis of PTSD must be based either on a claim of 
account of events during demonstrated combat status or based 
on verified stressors.  The Board is not bound to accept any 
diagnosis not conforming to the DSM-IV criteria.  No 
probative weight may be assigned to a diagnosis of PTSD based 
on the veteran's unverified stressors.

Although the veteran has identified the stressors noted 
above, these claimed stressors have proven to be unverifiable 
by USASCRUR/CURR/JSRRC.  The Veteran was most recently, in 
December 2006, given an opportunity by the AMC to provide 
additional information concerning his claimed stressors.  The 
veteran did not reply.  

While VA is obligated to assist a claimant in the development 
of a claim, there is no duty for VA to prove the claim.  
Wood, supra.  The United States Court of Appeals for Veterans 
Claims has held that the factual data required by VA to 
provide a successful search, such as the names, dates, and 
places of the stressors are straightforward facts and do not 
place an impossible or onerous task on the appellant.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  


Though as reported above, both VA and private medical 
providers have provided diagnoses of PTSD, these diagnoses 
were essentially conditional, subject to the verification of 
the Veteran's in-service stressor described at the time of 
the examinations.  As noted, such verification did not occur.  
In essence, there is no credible evidence independently 
verifying any in-service stressor and, therefore, no 
supported diagnosis of PTSD.  Consequently, service 
connection for PTSD must be denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


